DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the Applicant’s preliminary amendments to the Specification and the Claims under 37 CFR 1.115.  It is acknowledged that Applicant amended Claim 10 and added Claim 11 claims.  Claims, 1-11 are pending in this application.  

Election/Restrictions
Applicant's election with traverse of Figure 3 in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all the species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because the Applicant did not demonstrate a unity of the invention.  The Examiner contends that the search burden is not convincing in demonstrating a unity of the invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 3-5 & 9-11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
The claim limitations for Claim 7:
receiving module, wherein “module” is the nonce term, “configured to receive a quality control report set” is the functional language, and the term is not modified by sufficient structure.
determining module, wherein “module” is the nonce term, “configured to determine a reference parameter” is the functional language, and the term is not modified by sufficient structure.  The signal processing unit receiving echo signals from the receiving unit does not amount to structure. 
generation module, wherein “module” is the nonce term, “configured to obtain a device quality report” and the term is not modified by sufficient structure.
sending module, wherein “module” is the nonce term, “configured to send the device quality report” and the term is not modified by sufficient structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:The claim limitations for Claim 7:
receiving module: Element 11, Figure 2 of which the disclosure implied to be hardware and software; the implied corresponding software and hardware disclosed is a computer device (Para 0052of PGPUB)
determining module:  Element 12, Figure 2 of which the disclosure implied to be hardware and software; the implied corresponding software and hardware disclosed is a computer device (Para 0052of PGPUB)
generation module: Element 13, Figure 2 of which the disclosure implied to be hardware and software; the implied corresponding software and hardware disclosed is a computer device (Para 0052of PGPUB)
sending module: Element 14, Figure 2 of which the disclosure implied to be hardware and software; the implied corresponding software and hardware disclosed is a computer device (Para 0052of PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 & 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 & 7 recite, a corresponding test terminal.  It is unclear whether this test terminal is the same test terminal from Claim 1, Line 3 and Claim 7, Line 3-4.  For the purpose of expediating prosecution, the Examiner is interpreting the claim limitation to be the same test terminal. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi (U.S. Patent Application 2003/0215125 A1).
Claim 1:  Yokoi teaches – 
A magnetic resonance quality control method (Abstract) applied to a server (Figure 1, Element 300), the method comprising the following steps:
receiving [a result of the measurement…is fed to the maintenance support apparatus] (Para 0090) a quality control report set [self-check control unit] (Para 0089) [parameters of the system are automatically measured] (Para 0090) sent by a test terminal (Figure 2, Element 109), 
wherein the quality control report set comprises at least one quality control report [The scheduled check is linked to its result report] (Para 0091), and 
the quality control report set [parameters of the system] (Para 0089) has corresponding relationship with the test terminal (Figure 1, Element 109) [self-check control unit 109 of each MRI apparatus 100] (Para 0089); 
the quality control report at least carries a detection identifier [the apparatus chart information in the maintenance center 300 from the MRI apparatus 100] (Para 0095) [circuit board exchange data may be stored…where identification (ID) number is recorded] (Para 0058) of a to-be-detected magnetic resonance imager and a target parameter [parameters of the system] (Para 0089) obtained by testing (Para 0090) the to-be-detected magnetic resonance imager (Figure 2, Element 100)
determining a reference parameter of the to-be-detected magnetic resonance imager according to the detection identifier [Maintenance is indicated when the value of these index data exceeds a standard value, fluctuates in comparison with the stored previous value or tends to be an unusual value, such as trending upward or downward] (Para 0063);
obtaining a device quality report [result report] (Para 0091) of the to-be-detected magnetic resonance imager by comparing the reference parameter with the target parameter [All of the state values of the MRI apparatus 100, such as temperature value of each part, are fed to the information processing unit 315, and as the result, the trend data and the comparison data with other apparatuses are utilized] (Para 0065) and
sending the device quality report [result report] (Para 0091) to a corresponding test terminal according to the corresponding relationship (Figure 1, Element 109) [self-check control unit 109 of each MRI apparatus 100] (Para 0089) so that the test terminal (Figure 2, Element 109) displays (Figure 2, Element 105) the device quality report [result report is displayed on a display] (Para 0091).
Claim 6/1:  Yokoi teaches –
wherein the target parameter and the reference parameter respectively include a combination of one or more of spatial resolution, contrast resolution, signal to noise ratio, uniformity, laser calibration, geometric distortion, and artifact [SNR, signal value, noise value] (Para 0073).
Claim 7:   Yokoi teaches –
A server (Figure 1, Element 300) for magnetic resonance quality control (Abstract), the server comprising:
a receiving module [a result of the measurement…is fed to the maintenance support apparatus] (Para 0090) configured to receive a quality control report set [self-check control unit] (Para 0089) [parameters of the system are automatically measured] (Para 0090) sent by a test terminal (Figure 2, Element 109) 
wherein the quality control report set comprises at least one quality control report [The scheduled check is linked to its result report] (Para 0091), and 
the quality control report set [parameters of the system] (Para 0089) has corresponding relationship with the test terminal (Figure 1, Element 109) [self-check control unit 109 of each MRI apparatus 100] (Para 0089); 
the quality control report at least carries a detection identifier [the apparatus chart information in the maintenance center 300 from the MRI apparatus 100] (Para 0095) [circuit board exchange data may be stored…where identification (ID) number is recorded] (Para 0058) of a to-be-detected magnetic resonance imager, and a target parameter [parameters of the system] (Para 0089) obtained by testing the to-be-detected magnetic resonance imager (Figure 2, Element 100);
a determining module configured to determine a reference parameter of the to-be- detected magnetic resonance imager according to the detection identifier [Maintenance is indicated when the value of these index data exceeds a standard value, fluctuates in comparison with the stored previous value or tends to be an unusual value, such as trending upward or downward] (Para 0063);
a generation module configured to obtain a device quality report [result report] (Para 0091) of the to-be-detected magnetic resonance imager by comparing the reference parameter with the target parameter [All of the state values of the MRI apparatus 100, such as temperature value of each part, are fed to the information processing unit 315, and as the result, the trend data and the comparison data with other apparatuses are utilized] (Para 0065); and
a sending module configured to send the device quality report [result report] (Para 0091) to a corresponding test terminal according to the corresponding relationship (Figure 1, Element 109) [self-check control unit 109 of each MRI apparatus 100] (Para 0089) so that the test terminal displays (Figure 2, Element 105) the device quality report [result report is displayed on a display] (Para 0091).
Claim 8:  Yokoi teaches – 
A magnetic resonance quality control system (Figure 2), comprising a magnetic resonance quality control phantom (Figure 6, Element 510), a test terminal (Figure 2, Element 109), and a data server (Figure 2, Element 300), wherein:
the magnetic resonance quality control phantom (Figure 6, Element 510) is configured to be placed in an imaging center of a to-be-detected magnetic resonance imager, and test the to-be-detected magnetic resonance imager (Figure 6, Element 500) 
the test terminal (Figure 2, Element 109) is communicatively connected (Figure 2, Element 200) to the to-be-detected magnetic resonance imager (Figure 2, Element 100 & Figure 6, Element 500) to acquire scan data of the magnetic resonance quality control phantom (Figure 6, Element 500) by the to-be-detected magnetic resonance imager; and the 
data server (Figure 2, Element 300) is communicatively connected to the test terminal (Figure 2, Element 109) for receiving [a result of the measurement…is fed to the maintenance support apparatus] (Para 0090) a quality control report [self-check control unit] (Para 0089) [parameters of the system are automatically measured] (Para 0090) obtained by analyzing the scan data by the test terminal (Figure 2, Element 109), obtaining a device quality report according to the quality control report, and sending the quality control report [result report] (Para 0091) to the test terminal [result report is displayed on a display] (Para 0091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (U.S. Patent Application 2003/0215125 A1) as applied to Claim 1 above, and further in view of Goldhaber et al. (U.S. Patent Application 2002/0188652 A1.
Claim 2/1:  Yokoi teaches – 
wherein determining a reference parameter of the to-be-detected magnetic resonance imager according to the detection identifier of the to-be-detected magnetic resonance imager [Maintenance is indicated when the value of these index data exceeds a standard value, fluctuates in comparison with the stored previous value or tends to be an unusual value, such as trending upward or downward] (Para 0063) comprises:
when the detection identifier includes a magnetic resonance quality control phantom type (Figure 6, Element 510) used by the to-be-detected magnetic resonance imager, selecting a corresponding reference parameter according to the magnetic resonance quality control phantom type [appropriate phantom is selected and communicated to an operator at the end of a day by the scheduling software] (Para 0071)
obtaining a device quality report [result report] (Para 0091) of the to-be-detected magnetic resonance imager by comparing the reference parameter with the target parameter comprises:
comparing the reference parameter with the target parameter to determine whether the target parameter is qualified [Maintenance is indicated when the value of these index data exceeds a standard value, fluctuates in comparison with the stored previous value or tends to be an unusual value, such as tending upward or downward] (Para 0063); and
if the target parameter is unqualified, generating the device quality report according to maintenance information corresponding to the unqualified target parameter [All of the state values of the MRI apparatus 100, such as temperature value of each part, are fed to the information processing unit 315, and as the result, the trend data and the comparison data with other apparatuses are utilized] (Para 0065) [result report is displayed on a display] (Para 0091)
Yokoi fails to teach wherein the reference parameter includes an AAPM standard parameter and/or ACR standard parameter.  However, Goldhaber teaches wherein the reference parameter includes an ACR standard parameter (Para 0006) in order to comply with ACR accreditation requirements (Para 0007)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Yokoi to include the ACR reference parameter as taught by Goldhaber in order to comply with ACR accreditation requirements (Para 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reiner (U.S. Patent Application 2007/0179811 A1) – Reiner teaches a server has a communication module for communicating with the agent to receive the user action data which is captured based on the actions preformed on imaging device. A metric module determines usage metric relating to at least one imaging device and a notification module generates an alert, when the usage indicates completion of imaging examination. A client computer has a communication module for communicating with the server to receive the alert and a billing module for generating bill associated with imaging examination.
Prakash (U.S. Patent Application 2005/0024695 A1) – Prakash teaches an apparatus for predicting when maintenance is required for a scanner comprises a tracking module configured to track a quality parameter history, a prediction module configured to predict when maintenance is required based on the quality parameter history, and a notification module configured to notify a user when maintenance is predicted to be required based on a quality parameter trend. The quality parameter is selected from a group consisting of an average brightness, a maximum brightness, a video gradient, and a contrast.
Farrokhnia et al. (U.S. Patent 6,694,047 B1) – Farrokhnia teaches a system for automated x-ray system parameter evaluation is provided. A physical model or template is created and stored in the system, one for each desired phantom. The automated system imports a grayscale x-ray image and then processes the image to determine image components. First, a histogram of the image is created, then a threshold in the histogram is determined and the imported image is binarized with respect to the threshold. Next, connected component analysis is used to determine image components. If the components do not match, then the image is rejected. The system next locates landmarks in the imported image corresponding to expected physical structures. The landmarks include a perimeter ring, vertical and horizontal line segments, and fiducials. The system uses the landmarks to predict Regions of Interest (ROIs) where measurement of the x-ray system parameters takes place. Finally, the x-ray system parameters are measured in the identified ROIs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793